Citation Nr: 0828916	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for depression and 
mental disorder. 

3.  Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran had active service from November 1972 to July 
1974.  His DD 214 shows that his discharge was "under other 
than honorable conditions" however an Administrative 
Decision of VA dated in January 2005 found the veteran's 
service to be honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the veteran's claim for service 
connection for alcoholism and an April 2006 rating decision 
issued by the RO that denied the veteran's claims for service 
connection for depression/mental disorder and tuberculosis.  

The veteran has also raised the issue of entitlement to 
service connection for post-traumatic stress disorder and 
hepatitis C.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim for service connection for alcoholism 
was filed in 2004.  

2.  No service connected disorder has caused or aggravated 
the veteran's alcoholism.  

3.  There is no competent medical evidence of a current 
diagnosis of depression or any other mental disorder.    

4.  There is no evidence of tuberculosis in service and no 
competent medical evidence linking the veteran's diagnosis of 
tuberculosis with his period of service.




CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
alcoholism has no legal merit. 38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).

2.  Service connection for depression or any other mental 
disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Service connection for tuberculosis is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that 
alcoholism, depression or any other mental disorder, and 
tuberculosis are related to his service with the United 
States Army from November 1972 through July 1974.

A brief review of the history of this appeal is as follows.  
The veteran's service personnel records show that he went 
AWOL (absent without official leave) during service.  The 
veteran was reportedly worried about the welfare of his 
family, did not like living away from home, and had lost 
interest in the Army as a career.  Considering the veteran's 
short period of AWOL and his record of no military 
convictions, he was awarded a discharge "for the good of the 
service" and his discharge was not characterized as 
dishonorable.  The veteran underwent a Mental Status 
Evaluation in May 1974.  This evaluation was reportedly 
normal and "no significant mental illness" was noted.  The 
veteran's May 1974 separation examination shows normal lungs 
and chest and a normal psychiatric evaluation but also shows 
"Nervousness - does not want RX."  In his May 1974 Report 
of Medical History the veteran denied "depression or 
excessive worry," "nervous trouble of any sort," and 
"tuberculosis."   

Approximately 30 years after service the veteran submitted a 
claim for service connection for alcoholism.  He contended 
that he was arrested for drunk driving when he went AWOL in 
service.  He also indicated that he was later arrested for 
drunk driving and served a five year prison sentence from 
1995 to 2000.  When the veteran submitted his claim in 2004 
he was also in prison and he claimed that he still had 
problems with alcoholism.  Subsequently, in 2005 the veteran 
requested service connection for depression and tuberculosis.  
VA has obtained all available medical records during the 
veteran's time in prison.  These records show a diagnosis and 
tuberculosis and treatment for "nervousness."  The veteran 
was afforded a general VA examination in September 2007.  
During this examination the veteran reported that while in 
prison in 1995 he was told that he had tuberculosis.  He 
further stated that he was treated with pills for six months 
and he denied recurrent tuberculosis.  The veteran was 
afforded a VA psychiatric examination in October 2007.  The 
examiner diagnosed the veteran with polysubstance dependency 
and a cognitive disorder not otherwise specified (Axis I).  
The examiner indicated that the veteran over endorsed 
symptoms of emotional distress and that truthfully his 
lifestyle was one in which he had deliberately chosen to 
avoid treatment and engage in heavy drinking and alcohol 
usage.  Therefore, any symptoms of emotional distress 
reported by the veteran have a strong probability of being 
exaggerated or the result of his deliberate choice to 
excessively use alcohol and drugs.    

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).   Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service- connected. See 38 C.F.R. § 3.310.  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic disorder, such as 
depression, becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    
  
	1.  Alcoholism

VA compensation shall not be paid if the claimed disability 
or death was the result of the person's own willful 
misconduct or abuse of alcohol or drugs. See 38 U.S.C.A. §§ 
105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to 
alcohol and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a appellant's own 
alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs. See also VAOPGPREC 2-97.

A veteran could receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  In other 
words, 38 U.S.C.A. §§ 1110, 1131 do not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse. The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  

The veteran's claim for direct service connection for 
alcoholism must be denied.  He filed this claim in 2004, and 
the law clearly states that service connection may not be 
established on a direct basis for a disease or injury that 
results from a claimant's abuse of alcohol or drugs for 
claims filed after October 31, 1990.  There is a lack of 
entitlement under the law to direct service connection for 
alcoholism, and the Board must deny the claim.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In addition, the appellant 
does not have any service-connected disabilities upon which 
entitlement to service connection on a secondary basis may be 
established.  Therefore, this aspect of the appellant's claim 
does not present a basis for which relief may be granted, and 
has no legal merit.  That aspect of the claim must also be 
denied based on lack of entitlement under the law.  Sabonis, 
6 Vet. App. at 430.

	2.  Depression or any other Mental Disorder

In this case, the Board finds that service connection for 
depression or any other mental disorder is not in order.  
There is no evidence of a diagnosis of depression or any 
other mental disorder in the claims folder.  As above, the 
October 2007 VA psychiatric examiner diagnosed the veteran 
with polysubstance dependency and a cognitive disorder not 
otherwise specified (Axis I) and indicated that any symptoms 
of emotional distress reported by the veteran have a strong 
probability of being exaggerated or the result of his 
deliberate choice to excessively use alcohol and drugs.  As 
was stated earlier, current disability is required in order 
to establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Furthermore, there is no indication of a diagnosed mental 
disorder during service.  The veteran's May 1974 Mental 
Status Evaluation was reportedly normal and while his May 
1974 separation examination showed a notation of 
"nervousness," nervousness is not a diagnosed mental 
disorder.  The veteran's claim for service connection 
implicitly includes the assertion that he has depression or 
any other mental disorder, but his personal opinion as a lay 
person not trained in medicine is not competent evidence 
needed to establish a diagnosis of depression or any other 
mental disorder or its relationship to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

        3.  Tuberculosis 

In this case, the Board finds that service connection for 
tuberculosis is not in order.  The veteran's service medical 
records are negative for any diagnosis or any indication of 
tuberculosis.  In fact in his May 1974 Report of Medical 
History the veteran specifically denied "tuberculosis."  
The first indication of tuberculosis in the claims folder is 
a private treatment record from the Texas Department of 
Criminal Justice showing a diagnosis of tuberculosis dated 
September 1997, approximately 23 years after service.  Also, 
during the September 2007 general VA examination the veteran 
reported that he was first diagnosed with tuberculosis in 
1995, approximately 21 years after service.  There is a lapse 
of many years between the veteran's separation from service 
in 1974 and the first indication of tuberculosis in 1995.  
Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The veteran's claim for service connection implicitly 
includes the assertion that his tuberculosis is related to 
service, but his personal opinion as a lay person not trained 
in medicine does not provide competent evidence needed to 
establish a link between this disorder and service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 492.  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection.  As it is less likely than 
not that the veteran's tuberculosis is related to service, 
his claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Notice and assistance requirements are not applicable where 
the outcome is controlled by the law, and the facts are not 
in dispute. Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 
5-2004 (2004), 69 Fed. Reg. 59989 (2004).  As above, there is 
no legal entitlement to the claim for alcoholism, thus the 
notice and assistance requirements above are not applicable 
to the alcoholism issue.

With regard to the depression and tuberculosis issues, the RO 
provided the appellant pre-adjudication notice by letters 
dated in October 2005 and December 2005.  Although these 
letters did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, a subsequent pre-adjudication letter 
containing these provisions was sent in March 2006.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA need not obtain medical opinions with respect to the 
claims decided herein because the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claims. 38 C.F.R. § 3.159(c)(4).  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In this case, there is no competent evidence of depression or 
any other mental disorder.  There is also no competent 
evidence that suggests a causal link between the veteran's 
tuberculosis and any incident of active duty.  Indeed, in 
view of the 21 year gap between the veteran's diagnosis of 
tuberculosis and active duty and the absence of a lung 
disorder in service, relating the veteran's current 
tuberculosis to his service would be entirely speculative.  
Therefore, there is no duty to provide an examination or a 
medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, supra. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

Service connection for alcoholism is denied.  

Service connection for depression or any other mental 
disorder is denied.  

Service connection for tuberculosis is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


